14 So. 3d 279 (2009)
MORTELLARO & SINADINOS, PLLC, Appellant,
v.
WASHINGTON MUTUAL BANK, F.A. successor by merger to Washington Mutual Home Loans, Inc., f/k/a PNC Mortgage Corporation of America f/k/a Sears Mortgage Corporation; Raymond R. Deckard and Atolla M. *280 Deckard, his wife; Bank of America N.A.; Unknown Parties in Possession #; Unknown Parties in Possession #2; If Living, and All Unknown Parties Claiming By, Through, Under and Against the Above Named Defendant(s) Who Are Not Known To Be Dead or Alive, Whether Said Unknown Parties May Claim an Interest as Spouses, Heirs, Devisees, Grantees, or Other Claimants, Appellees.
No. 1D09-0251.
District Court of Appeal of Florida, First District.
July 31, 2009.
Gina Sinadinos, Mortellaro & Sinadinos, PLLC, Tampa, for Appellant.
Shapiro & Fishman, LLP, Tampa, for Appellees.
PER CURIAM.
DISMISSED. See Mortellaro & Sinadinos, PLLC v. Countrywide Home Loans, Servicing LP, et al., ___ So.3d ___ (Fla. 1st DCA 2009).
PADOVANO, BROWNING, and THOMAS, JJ., concur.